DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending with claims 1-10 under examination. Claims 11-20 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US Patent No. 9,289,927), hereinafter Weber, in view of Dan-Jumbo et al. (US Patent No. 8,540,909), hereinafter Dan-Jumbo.  
Regarding claims 1-3, Weber discloses an apparatus for securing first and second skins to a core in material suitable for use as a composite rotor blade (1:25-1:27) comprising: 
(a) an elongated member (3) configured to be installed in a passage (through-hole) (2) (6:54-6:60) in the core of a composite sandwich material suitable for use as a rotor blade (Figs. 1-6), the elongated member having a first end and a second end configured to be attached to an outer surface of a first and second skin (7) (6:54-6:60; 8:41-8:49; Fig. 6), where the elongated member is a bundle of fibers, projecting outwardly at the first and second end of the elongated member, and a roving having a plurality of roving strips (3:44-3:67) as in claims 2-3;
(b/c) a first and second patch (8:46-8:48) configured to adhere the first and second ends to the outer surface of the skins (7) such that the elongated member extends from the outer surfaces of the first and second skins through the passage in the core – the folded over fibers as described in 5:10-5:29 and 6:61-7:3 would broadly read on the first and second patches as they would adhere to the first and second end and there is no requirement. 
Weber does not explicitly disclose that each of the first and the second patch comprises an inner patch component and an outer patch component as required in claim 1, although in 5:10-5:29 appears to suggest putting cover layers over the fiber bundles which means that further layers may be added in some ways without rendering the structure unsatisfactory for its intended purpose. 
However with respect to the first and second patch having an inner patch and outer patch component, Dan-Jumbo provides a method for reworking an area of a composite structure containing an “inconsistency” (Dan-Jumbo, abstract), and uses a structure including multiple plies, any one of which would read on the inner patch component, and the ply covering that inner patch component would read on an outer patch component covering an inner patch component (Dan-Jumbo, 3:38-3:67, Figs. 1-8). 
Weber discloses a “base” apparatus including a composite structure having skins, a core, and reinforcement material that would have an “inconsistency” at the location where the fiber bundle is placed above. Dan-Jumbo provides an “improvement” that has been improved in the same way as the claimed invention in that it further specifies a way to remedy a fiber inconsistency, specifically with the addition of multiple plies or layers covering the ends of the fiber bundle penetrating the surface above in Weber. Dan-Jumbo further notes that the plies can be shaped as to cover an inconsistency (Dan-Jumbo, 3:38-3:47) as to satisfy aircraft maintenance specifications and other certifications/requirements (Dan-Jumbo, 9:18-9:47). Accordingly, in order to likewise remedy the inconsistency created above in Weber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the above to specify the inner and outer patch components are arranged as claimed on a bundle of fibers as described above.    
Regarding claims 4-5 and 8, Weber/Dan-Jumbo discloses the subject matter of claim 1, and Dan-Jumbo further discloses the adhesive (Dan-Jumbo, 4:11-4:30) which can be used to adhere to the area containing the inconsistency area where the fiber bundle breaches the surface of Weber above (see Weber, Fig. Dan-Jumbo, 4:31-4:50). Therefore, in view of the above, one of ordinary skill in the art would have found it obvious to have further specified that the first and second ends are attached to the outer surface of the first/second skins with the use of an adhesive, as is claimed. 
Regarding claim 6, Weber/Dan-Jumbo discloses the subject matter of claim 1, and further discloses a filler material injected into the passage (Weber, 5:29-5:38) as to impregnate the fibers and adhere the fibers to the surface of the passage. 
Regarding claims 9-10, Weber/Dan-Jumbo discloses the subject matter of claim 1, which includes a “pocket assembly” which is the honeycomb (claim 10) core (1) and first and second skins (7) as in Weber, Fig. 6 above, and would necessarily mechanically connect the skins to the core as described above.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (US Patent No. 9,289,927), in view of Dan-Jumbo (US Patent No. 8,540,909) as applied to claim 1 above, and further in view of Johnson et al. (US Patent No. 7,105,071), hereinafter Johnson.
Regarding claim 7, Weber/Dan-Jumbo discloses the subject matter of claim 1, but does not explicitly disclose the use of an elongated tubular support sleeve as required in claim 7. 
However, Johnson discloses a similar process to that of Weber above of inserting reinforcing fibers (7) into a composite structure (Johnson, Figs. 1, 3, and 8) by producing a hole in the structure and threading the fibers through the produced hole using a tube (16) as to allow the tube and the fibers to move together (Johnson, 7:51-7:66) within the tube. 
Weber/Dan-Jumbo discloses a “base” composite apparatus. Johnson discloses an “improvement” to the above in that it further shows an elongated tubular support sleeve within the above “base” structure that can be used to further assist in the positioning of the fiber bundles above in Weber/Dan-Jumbo as described in Johnson above. Thus, one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the above technique from Johnson into the process of Weber/Dan-Jumbo above as to help assist in the placement of the fiber bundles within the openings of the core of Weber above. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have specified that there is an elongated tubular support sleeve, as is taught by Johnson, in the structure of Weber/Dan-Jumbo as described above. 
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742